The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in replacement paragraph [0001], note that updated status information for the parent patent application (i.e. patent number, issue) should be provided for clarity and completeness of description. Page 1, in the heading immediately preceding paragraph [0003], note that --of the Invention-- should be inserted after “Summary” for consistency with PTO guidelines. Page 5, in paragraph [0023], second, third lines therein, note that --thicknesses of about-- should be inserted prior to “20” (i.e. second line therein) and inserted prior to “5” (i.e. third line therein), respectively at these instances for clarity and completeness of description; 4th, 5th lines therein, note that --may range-- should be inserted after “embodiments”, respectively in these instances for clarity and completeness of description. Page 6, in paragraph [0029], second line therein, it is noted that the recitation of “Al2O3, SiO2, Si3N4” should be rewritten as -- Al2O3, SiO2, Si3N4-- for an appropriate characterization. Page 7, in paragraph [0031], last line therein and in paragraph [0032], 4th, 5th, 8th, 9th lines therein, note that --a coupling factor that is-- should be inserted prior to “greater”, respectively at these instances for clarity and completeness of description. Page 7, in paragraph [0032], second line therein and in paragraph [0033], second line therein, it is noted that --the-- should be inserted prior to “coupler”, respectively at these instances for idiomatic clarity. Page 7, in paragraph [0033], 6th, 7th, 8th lines therein, note that --the return loss may be-- should be inserted after “embodiments”, respectively at these instances for clarity and completeness of description. Pages 7 & 8, in paragraph [0034], 4th, 5th, 7th, 8th, 9th lines therein, note that --the insertion loss may be-- should be inserted after “embodiments”, respectively at these instances for clarity and completeness of description. Page 8, in paragraph [0035], second, 5th, 7th lines therein, note that --an isolation factor that is-- should be inserted prior to “less”, respectively at these instances for clarity and completeness of description. Page 8, in paragraph [0038], third line therein and page 9, in paragraph [0039], 7th line therein, note that the respective recitation of “ASTM D2520-13”, at these instances is vague in meaning and thus appropriate clarification is needed. Page 8, in paragraph [0038], 4th, 5th lines therein, note that --the dielectric constant may range-- should be inserted after “embodiments”, respectively at these instances for clarity and completeness of description. Page 9, in paragraph [0039], second, third, 4th lines therein, note that --the coupling length may range-- should be inserted after “embodiments”, respectively at these instances for clarity and completeness of description. Page 9, in paragraph [0040], 5th, 6th lines therein, note that --the gap distance may range-- should be inserted after “embodiments”, respectively at these instances for clarity and completeness of description. Page 9, in paragraph [0041], second, third lines therein, note that --a width ranging-- should be inserted after “embodiments”, respectively at these instances for clarity and completeness of description. Page 9, in paragraph [0042], 6th line therein and page 10, in paragraph [0045], 4th line therein, note that --the thicknesses may range-- should be inserted after “embodiments”, respectively at these instances for clarity and completeness of description. Page 10, in paragraph [0046], third, 5th, 6th lines therein, note that --a width of the coupler-- should be inserted after “embodiments”, respectively at these instances for clarity and completeness of description. Page 11, in paragraph [0049], 8th, 10th lines therein, note that --(FIG. 1A)-- should be inserted after “105” (i.e. 8th line therein) and note that --(FIG. 1B)-- should be inserted after “107” (i.e. 10th line therein), respectively at these instances for consistency with the labeling in those drawings. Page 11, in paragraph [0049], 10th line therein; page 13, in paragraph [0058], 5th & 6th lines therein; page 14, in paragraph [0060], 9th line therein: note that the respective reference to “Z direction”, at these instances is vague in meaning, especially since the drawings do not depict such a direction therein and thus appropriate clarification is needed. Page 12, in paragraph [0051], third line therein, note that --as shown in FIG. 1B-- should be inserted after “106” for an appropriate characterization consistent with the labeling in that drawing. Page 12, in paragraph [0052], second line therein; page 13, in paragraph [0056], third line therein; page 13, in paragraph [0057], third, 5th lines therein, note that --(FIG. 1B)-- should be inserted after “110” (i.e. paragraph [0052]) and inserted after “108” (i.e. paragraphs [0056] & [0057]), respectively at these instances for consistency with the labeling in that drawing. Page 13, in paragraph [0057], 4th line therein, it is noted that reference label “110” is vague in meaning, especially since FIG. 3C does not depict such a label therein. Page 13, third, 8th lines therein and page 14, in paragraph [0059], third line therein, note that --(FIGS. 3B and 3C)-- should be inserted after “118” (i.e. in paragraph [0058], third line therein), inserted after “112” (i.e. paragraph [0058], 8th line therein) and inserted after “122” (i.e. in paragraph [0059]), respectively at these instances for consistency with the labeling in those drawings. Page 13, in paragraph [0058], third, 4th, 5th lines therein and page 14, in paragraph [0060], 4th line therein, note that --(FIG. 3B)-- should be inserted after “120” (i.e. in paragraph [0058], third line therein), inserted after “108” (i.e. in paragraph [0058], 4th line therein), inserted after “107” (i.e. in paragraph [0058], 5th line therein) and inserted after “110” (i.e. in paragraph [0060]), respectively at these instances for consistency with the labeling in that drawing. Page 15, in paragraph [0064], 4th line therein, it is noted that the reference to “FIG. 1-3” should be rewritten to indicate the individual drawing numbering (e.g. FIG. 1A, etc.) for clarity and completeness of description. Pages 15 & 16, for each instance of reference labels (202, 204, 206), it is noted that the term --step-- should precede each instance of these reference labels for an appropriate characterization. Page 17, in paragraph [0071], first line therein, note that --in dB-- should be inserted after “S-parameters” for an appropriate characterization consistent with the labeling in FIG. 6B; third line therein, note that --in GHz-- should be inserted after “frequency range” for an appropriate characterization consistent with the labeling in FIG. 6B.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following labeling need to be correspondingly described in the specification description of the indicated drawing for clarity and completeness of description: FIG. 4 (A, B, C, D, E, F, G, H); FIG. 6B {dB, FREQUENCY (GHz)}.  Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 26, 27; 17, 19; 29 are rejected under 35 U.S.C. 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the art that the inventor(s) has possession of the claimed invention at the time the application was filed.
In claims 17, 26, note that the lower limit of “0.1 mm” for the “coupling length” does not appear to find support in the original disclosure and thus has been treated as “new matter”. Note that the original disclosure appears to disclose that the lower limit for the “coupling length” to be “0.2 mm”, which does not appear to support the lower limit of “0.1 mm” for the “coupling length” as recited in claims 17 & 26.
In claim 29, note that the upper limit of “750 micrometers” for the “gap distance” does not appear to find support in the original disclosure and thus has been treated as “new matter”. Note that the original disclosure appears to disclose that the upper limit for the “gap distance” to be “500 micrometers”, which does not support the upper limit of “750 micrometers” for the “gap distance” as recited in claim 29.
However, if applicant does not believe the above issues are “new matter”, then an appropriate explanation is required including pointing out where support for the limitation(s) in question can be explicitly found in the original specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, note that for the “coupling factor”, it is unclear whether the range “from about 10 GHz to about 70 GHz”, as recited herein, can properly depend from the specific frequency value of “about 28 GHz”, as recited in claim 1, from which this claim directly depends. Appropriate clarification is needed.
In claim 12, line 1, note that the recitation of “the cover ground plane” appears to lack strict antecedent basis in the dependency from claim 10. Note that claim 10 recites “a cover substrate”, but does not recite any “cover ground plane” associated therewith. Appropriate clarification is needed.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 & 6 of U.S. Patent No. 10944147 (of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 & 6 of the patent collectively recite the same subject matter as recited in amended claims 1 & 6 of the application (i.e. patent claim 1 recites the first to fourth vias present in application claim 6 and patent claim 6 recites the “grid array mounting” now present in amended application claim 1) and thus application claims 1 & 6 are collectively met by patent claims 1 & 6 under an “anticipation analysis” standard of obviousness double patenting.
Claims 1-6, 8-11, 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 7, 8, 10, 11, 14 of U.S. Patent No. 10944147 (of record) in view of Almeida et al.  
Claims 1, 2, 4-8, 10, 11 & 14 of the patent recite substantially the same subject matter as recited in application claims 1-6, 8-11 & 15 (i.e. a coupler with a specified coupling factor and including a base substrate having first & second microstrips formed thereon and connected to by vias to contact pads), except for the coupler being configured for grid array type mounting.
Almeida et al (i.e. FIG. 1) exemplary discloses a microwave device (i.e. 10) having a substrate (i.e. 12) with a microwave component (i.e. 14) with opposing sides, where a bottom side of the microwave component (14) is mounted on the substrate (12) in a grid array mounting arrangement (e.g. through multiple isolating portions (112) in related FIG. 13). As described at column 7, lines 52 & 53, the component (14) can take a variety of forms including a directional coupler, such as depicted in related FIGS. 12 & 13.
Accordingly, it would have been obvious to have modified the above noted claims of the patent to have provided for a grid array surface mounting of the coupler recited in the claims of the patent, such as exemplarily taught by Almeida et al. Such a modification would have provided for the benefit of mounting the coupler recited in the patent claims to a substrate in any particular manner (e.g. grid array mounting), thereby suggesting the obviousness of such a modification.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.
Note that the grounds of rejection relying on the prior art rejections based on obviousness in view of DeWitt et al, Tzaung et al and McAndrew et al have been overcome by applicants’ response. However, new grounds of rejection based on “new matter”, “indefiniteness” and “obviousness double patenting” have been made, which were necessitated by applicants’ amendments to the claims.
Claims 17, 19; 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Claims 12, 13; 26, 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claims 14, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee